           Case 2:13-mc-00190-JFC Document 5 Filed 06/13/17 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF PENNSYLVANIA


IN RE:    DISCIPLINE OF JOHN M. ZEGLEN    )
          ATTORNEY PA I.D. NO 34902        )
         A MEMBER OF THE BAR OF THE       )                         2:13-mc-190
         UNITED STATES DISTRICT COURT FOR )
         THE WESTERN DISTRICT OF          )
         PENNSYLVANIA                     )




                                                          ORDER OF COURT

                                         -(ft--
         AND NOW, to-wit, this       /)-., day of June 2017 the Court being advised that

JOHN M. ZEGLEN, a Member of the Bar of this Court since March 30, 1983 is DISBARRED ON

CO NS ENT, by the Supreme Court of Pennsylvania, and from the Bar of the Commonwealth of

Pennsylvania; Pa.R.D.E. 215,

         IT FURTHER APPEARING that a Rule to Show Cause was issued by this Court on

May 9, 2017 affording ATTORNEY ZEGLEN the opportunity to show good cause why a similar Order

should not be entered by this Court,

         IT FURTHER APPEARING that the Rule to Show Cause was delivered by Certified Mail and

no response being filed by the respondent,

         IT JS THEREFORE ORDERED that JOHN M. ZEGLEN is hereby DISBARRED ON CONSENT

from the practice of law in the United States District Court for the Western District of Pennsylvania,

and he shall comply with all the provisions of Rule 217, Pa.R.D.E., and pending further Order of this

Court.

         The Clerk is directed to give notice of the entry of this Order to all parties of interest.




                                                                            FLOWERS CONTI
                                   06/13/2017                              CHIEF JUDGE
                                           06/13/2017




                                 Glenda Terrell
                                         Glenda Terrell
